Citation Nr: 0706294	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for status post 
coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision rendered by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied claims of 
entitlement to service connection for tinnitus and status 
post coronary artery disease.

The veteran and his son testified before the undersigned 
Veterans Law Judge in December 2005.

FINDINGS OF FACT

1.  Tinnitus is not shown to have manifested during service 
or for many years thereafter; and competent medical evidence 
demonstrates tinnitus is not etiologically related to 
military service. 

2.  A disability of coronary artery disease did not manifest 
in service or for many years thereafter; and has not been 
shown to be etiologically related to military service by 
competent medical evidence.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service; 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Coronary artery disease was not incurred in or aggravated 
by service; nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5107 (West 2002 
& Supp. 2005). 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claims were received in August 
2004.  In correspondence dated in August 2004, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran identified private medical 
treatment records which the RO obtained.  The appellant has 
not identified any additional evidence that could be obtained 
to substantiate the claim.  Therefore, the Board is satisfied 
that VA has assisted the veteran in the development of his 
claim in accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because these claims are being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases, including cardiovascular diseases and organic 
diseases of the nervous system, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2006).

Tinnitus

The veteran contends that he developed tinnitus as a result 
of military service.  He has alleged that he was exposed to 
loud acoustic noise during atomic testing.  At a December 
2005 hearing, the veteran also testified that his exposure to 
gunfire without the benefit of ear protection while in the 
infantry caused his tinnitus.  The Board has considered the 
veteran's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service medical records dated in August 1952 show the veteran 
complained of right ear pain after a blank was discharged 
next to his ear three weeks prior.  Loud noise aggravated the 
pain.  Upon examination, no defect was found except for old 
drum scarring from old otitis.  The rest of the exam was 
negative.  It was recommended that an audiogram be performed 
if the veteran later complained of tinnitus.  The remaining 
service medical records are negative for any subsequent 
complaints of tinnitus, or for further audiometric testing.  
The February 1954 separation examination was negative for any 
ear complaints.

The veteran has testified that post-service, he was exposed 
to loud noise in his civilian occupation, one which involved 
operating heavy equipment, trucking, and bulldozing.  He 
further indicated though, that he always wore earplugs.

The veteran underwent a VA examination in April 1982, 
unrelated to audiological concerns.  He did not report any 
tinnitus symptoms at such time.  There was no reference to a 
hearing loss in the records.
 
The Board observes that while service medical records are 
negative for a manifestation of tinnitus in service, they do 
show injury to the veteran's right ear secondary to a blank 
having been discharged in close proximity to the veteran's 
ear.  The Board notes that in cases such as this one- where a 
determinative issue involves medical causation or medical 
diagnosis- competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this 
regard, the Board observes that competent medical evidence 
has been provided by way of an October 2004 VA audiological 
examination. 

The VA audiologist noted that he reviewed the veteran's 
claims file prior to the examination.  The veteran reported 
post-service occupational noise exposure (heavy machine 
operator) and recreational noise exposure (hunting with 
firearms).  After reviewing the veteran's medical history, 
the audiologist indicated that it was noteworthy that the 
veteran had undergone open heart surgery in May 2003.  He 
also noted that the onset of the tinnitus was coincident with 
an upper respiratory infection.  The audiologist concluded 
that although the veteran reported a short-duration tinnitus 
following exposure to the atomic test blast, that tinnitus 
resolved prior to discharge from the military.  He further 
indicated that the current tinnitus which manifested in 2003 
is likely related to some other somatic condition, possibly 
circulatory/cardiac in nature, as opposed to being related to 
current hearing loss or history of military noise exposure.  

The Board notes that the credibility and weight to be 
attached to such opinions are within the providence of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board finds the medical conclusions 
reached by the VA audiologist are probative in the 
establishing the etiology of the veteran's tinnitus because 
the examiner's opinion was based upon a review of the 
veteran's service records and the veteran's reported military 
and civilian occupational noise exposure.  Thus, service 
connection is not warranted for tinnitus on a direct basis.

Moreover, tinnitus may not be presumed to have been incurred 
or aggravated during service, because the first documented 
evidence of tinnitus is not until almost 40 years after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2006).

Although the veteran may sincerely believe that his tinnitus 
was caused by military service, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As discussed, 
competent medical evidence shows there is no etiological 
relationship between the current tinnitus and any event 
during military service and therefore service connection is 
not warranted for tinnitus.
Coronary artery disease

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of the examination.  38 
U.S.C.A. § 1111 (2006).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b) (2006).

The General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (2003).  The Court of Appeals for the 
Federal Circuit also has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir., 2004).  The Court went further to hold that "if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id.

The veteran contends that his current disability of coronary 
artery disease is a result of a heart murmur detected during 
his discharge examination during separation from service.  
The Board has considered the veteran's contentions; but finds 
the preponderance of the evidence is against the claim.

Service medical records contain several induction physical 
examinations.  Due to a burn on his foot, the veteran was 
initially disqualified from service and thus required 
reevaluations.  During the initial pre-induction physical 
examinations in September 1950 and October 1951, the veteran 
reported a history of heart trouble at the age of 12 years 
old.  He also reported a history of palpations, shortness of 
breath, pericardial pain and pressure in his chest in 1943.  
He also indicated hospitalizations in 1942 and 1943 for his 
heart, but denied a history of rheumatic fever.  Upon 
observation, no murmurs, enlargements, or severe dyspnea were 
found.  A chest x-ray was negative.  A December 1951 chest x-
ray was negative.  A March 1952 chest examination was 
negative and the cardio silhouette was noted to be within 
normal limits as to size, shape, and position.  The veteran 
was found to be qualified for active duty training.  

A June 1952 clinical record reflects the veteran had a long 
history of intermittent left chest pain during and after 
periods of exercise.  A repeat chest x-ray was negative and 
there were no physical findings.  At the February 1954 
separation exam, a soft grade # 1 systolic murmur was 
detected at the aortic area.  A grade #2 systolic murmur was 
detected at the pulmonic area, not considered disabling.  The 
separation examination report reflects a notation showing 
that an EKG and fluoroscopy were recommended.  

Initially, the Board notes that there is no clear and 
unmistakable evidence of a preexisting heart condition.  
Although the veteran reported pre-existing "heart trouble" 
during his pre-induction physicals, there is no indication in 
the service medical records that a heart condition or defect 
was found by medical personnel upon entrance into service, or 
by private physicians prior to service.  All of the clinical 
examinations for induction purposes were normal.  Notably, 
the veteran was initially disqualified from service due to a 
burn on his foot, and not due to his reported history of 
"heart trouble" and cardio-respiratory symptoms.  Thus, the 
Board finds no clear and unmistakable evidence of a 
preexisting condition sufficient to overcome the presumption 
of soundness, and the veteran is presumed to have been in 
sound condition upon entrance into service.  See 38 C.F.R. 
§ 3.304 (b) (2006).  Therefore, the veteran's claim is one 
for service connection, rather than for service-connected 
aggravation.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir., 2004).

As indicated previously, service connection for a disability 
on the basis of the merits of such claim is focused upon (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

As indicated, service medical records show that a chronic 
heart disorder was not diagnosed in service; nor is there 
evidence of any heart-related injury in service.  

Post-service medical evidence includes an April 1982 VA 
examination report, which confirmed the presence of a 
functional systolic heart murmur.  However, the veteran's 
complaints of chest pain were found to be unrelated to the 
functional murmur and not indicative of a chronic heart 
condition; but rather musculoskeletal in nature.  The 
veteran's blood pressure was 156/84.  The chest x-ray 
revealed a normal heart size and a small nodular in the right 
upper lobe.  The nodule was stated to be indicative of 
inflammatory disease of uncertain etiology.  

Private medical treatment records from the U. of M. Hospital 
show a history of hypertension in a December 1998 clinical 
record.  The records also show a diagnosis of severe aortic 
stenosis and coronary artery disease in May 2002, with open 
heart surgery (aortic valve replacement and coronary artery 
bypass grafts) later that month.  The cumulative treatment 
records are negative for an opinion or evidence which 
establishes an etiological nexus between the current heart 
disorders to the heart murmur detected during the separation 
exam, or to any other injury or event during active duty 
military service.  

The Board notes further that the chronic heart disorder of 
coronary artery disease was not shown until many years after 
service.  The veteran separated from service in February 1954 
and the first manifestations of any chronic heart disorder is 
more than 40 years after service.  This is too remote in time 
from service to relate to service absent competent (medical) 
evidence to the contrary.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence 
of a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).  Such medical evidence has not been provided and 
there is no evidence that the veteran sought any medical 
attention for a heart murmur, or other heart disorder until 
many years after service.  

Finally, the Board has considered the veteran's contention 
that his coronary artery disease may have been caused by 
exposure to radiation.  However, coronary artery disease is 
not listed as a disease that may be presumptively service-
connected based on radiation exposure.  38 C.F.R. § 3.309(d) 
(2006).  Therefore, service connection for coronary artery 
disease, based on radiation exposure, on a presumptive basis 
is not warranted.  

Pertinent case law has held, however, that when a claimed 
disorder is not included as a presumptive disorder, direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  

Correspondence from the Naval Nuclear Test Personnel Review 
confirmed the veteran's participation in a 1953 military 
exercise which involved atmospheric nuclear weapon testing.  
Although there is no record of the veteran's radiation dose, 
his reconstructed dose was estimated to be 3.00 rem, gamma 
and 0.001 rem, neutron.  The correspondence further noted 
that by comparison, the Federal guideline for annual exposure 
to radiation is 5.000 rem, gamma. 

The veteran's exposure to radiation notwithstanding, the 
Board is unable to establish that his current heart disorder 
is related to service.  The Court has held that VA 
adjudicators may consider only independent medical evidence 
to support their findings; they may not rely on their own 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Here, competent medical evidence of a nexus between 
the veteran's 1953 exposure to low-level ionizing radiation 
and the current coronary artery disease has not been 
provided.  

The Board notes finally, that it is only the veteran himself, 
who has offered opinions linking his coronary artery disease 
to military service.  The record does not reflect that the 
veteran has the requisite medical background or training so 
as to render competent his opinions as to questions of 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  Thus, service connection for 
coronary artery disease is not warranted on any basis.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for tinnitus and 
coronary artery disease have not been met.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for status post coronary artery disease is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


